A LATITAT was taken against two for conspiring to indict. They were both taken: one of them put in bail to the action at Mich. term last, and the other this term. Now the plaintiff moved that the bail of the first be taken out of the file of Mich. term, and put into that of this term; for otherwise it would be error. For we cannot proceed in a joint action upon bail put in at several terms by two: which Clinch, Deputy Secondary, affirmed. And Jones, J. referred the matter to him, to be so done, in case it should be the rule of the court. Noy 90.